In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00156-CV
                               __________________

                     IN THE INTEREST OF J.S.
__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                     Trial Cause No. C-237,066-A
__________________________________________________________________

                           MEMORANDUM OPINION

      Mother 1 appeals from an order terminating her parental rights to her two-year-

old child J.S. The trial court found, by clear and convincing evidence, that statutory

grounds exist for termination of Mother’s parental rights and that termination of her

parental rights would be in the best interest of the child.2 See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (N), (O), (P), (2).




      1
         We refer to the appellant as “Mother” and her child as “J.S.” to protect their
identities. See Tex. R. App. P. 9.8(b)(2).
       2
         The trial court terminated J.S.’s father’s parental rights by an interlocutory
order, and J.S.’s father did not appeal.
                                           1
      Mother’s appointed counsel submitted a brief in which counsel states that he

has concluded that there are no meritorious issues for appeal and that the appeal is

frivolous. See Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d

728, 731 (Tex. App.—Beaumont 2005, no pet.) (holding that Anders procedures

apply in parental-rights termination cases). The brief presents counsel’s professional

evaluation of the record and explains why no arguable grounds exist to overturn the

trial court’s judgment. Mother’s appellate counsel has represented to the Court that

she gave Mother a copy of the brief that was filed, notified Mother of her right to

file a pro se brief, and provided Mother a copy of the appellate record. The Court

notified Mother of her right to file a pro se response and the deadline for doing so.

The Court’s records show that Mother did not file a response.

      We have independently evaluated the appellate record and counsel’s brief. See

Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744); Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.). Based on our review of the record, we

conclude that no arguable grounds exist to support an appeal from the trial court’s

judgment, and we have found nothing that would arguably support an appeal. See

Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by indicating

in the opinion that it considered the issues raised in the briefs and reviewed the record

for reversible error but found none, the court of appeals met the requirements of

                                           2
Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346 S.W.3d at 619.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

this appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      We affirm the trial court’s order terminating Mother’s parental rights. We

deny the motion to withdraw filed by Mother’s court-appointed appellate counsel

because an attorney’s duty in suits seeking the termination of parental rights extends

through the exhaustion or waiver of all appeals. See Tex. Fam. Code Ann.

§ 107.016(2)(B); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, the

obligation of Mother’s counsel to Mother has not been discharged. See In re P.M.,

520 S.W.3d at 27. Should Mother decide to pursue an appeal to the Supreme Court

of Texas, counsel’s obligations to Mother can be met by filing a petition for review

that satisfies the standards for an Anders brief. See id. at 27-28.

      AFFIRMED.



                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on August 31, 2022
Opinion Delivered September 8, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                           3